                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 CHAD DOUGLAS DRESSEN,                                 Civil No. 19-1522 (JRT/KMM)

                                   Plaintiff,

 v.
                                                 MEMORANDUM OPINION AND ORDER
 CITY OF TYLER, MINNESOTA; and JOHN              DENYING PLAINTIFF’S MOTION TO STAY
 SPINDLER, Chief of Police of Tyler,
 Minnesota, individually and in his official
 capacity,

                                 Defendants.


       Chad Douglas Dressen, Reg. No. 17063-273, FCI-Fort Dix, P.O. Box 2000, Fort
       Dix, NJ 08640, pro se.

       Ryan M. Zipf, LEAGUE OF MINNESOTA CITIES, 145 University Avenue West,
       St. Paul, MN 55103, for defendants.



       The Court previously set forth the facts of this case, Dressen v. City of Tyler, No. 19-

1522, 2021 WL 1313324, at *1 (D. Minn. Apr. 8, 2021), and will therefore only summarize

relevant procedural developments here. Shortly after the Court granted Defendants’

motion to dismiss for failure to state a claim, Plaintiff Chad Dressen filed a Motion to Stay,

stating that he filed a request for appointment of counsel and did not respond to
Defendants’ motion because he had not yet heard from his appointed counsel. 1 (Mot.

Stay at 1–2, Apr. 13, 2021, Docket No. 36.) Dressen has accordingly asked the Court to

stay proceedings until he is able to confer with his appointed counsel. (Id. at 2.) The

Court ordered the parties to file briefing regarding Dressen’s Motion to Stay by May 5,

2021. (Briefing Order, Apr. 21, 2021, Docket No. 40.) Defendants, the City of Tyler and

Chief of Police John Spindler, oppose the Motion, arguing that Dressen did not request

appointed counsel and has not shown extraordinary circumstances justifying relief from

judgment.

       In conjunction with his supporting memorandum, Dressen has filed a renewed

Motion to Appoint Counsel. 2 (Renewed Mot. Appoint Counsel & Mot. Stay, May 14, 2021,

Docket No. 45.) Dressen suggests that he requested appointment of counsel when he

initially filed an application to proceed in forma pauperis, (IFP Appl., June 10, 2019, Docket

No. 2), and when he told the Court that he needed “guidance and counsel” in this matter.

Although civil litigants have no statutory or constitutional right to representation, Stevens

v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998), the Court has discretion to appoint counsel




1Dressen further avers that he did not receive Defendants’ motion papers until early April, as he
was in lockdown at FCI Fort Dix in February because of COVID-19 restrictions. (Notice ¶¶ 3, 5, 7,
Apr. 19, 2021, Docket No. 37).
2On May 3, Dressen filed a letter with the Court, stating that he was still waiting for his reply
memorandum to be printed and therefore would not meet the May 5 filing deadline. (See Letter,
May 10, 2021, Docket No. 44.) Dressen’s full memorandum and motion were received on May
14, 2021, (Renewed Mot. Appoint Counsel & Mot. Stay, May 14, 2021, Docket No. 45), and the
Court will consider them on the merits.

                                              -2-
for an indigent litigant under 28 U.S.C. § 1915(e)(1). Whether to appoint counsel is based

on factors such as the complexity of the case and the litigant’s ability to investigate the

facts and present his claims. Stevens, 146 F.3d at 546.

        Yet, because judgment was entered in this case after the Court granted

Defendant’s motion to dismiss, the Court must first assess whether relief from judgment

under Federal Rule of Civil Procedure 60 is warranted before determining whether to

appoint counsel and stay the proceedings. 3 Dressen’s assertion that he failed to comply

with the filing deadline because of his mistaken belief that counsel would be appointed

suggests that Rule 60(b)(1) applies, which provides for relief from judgment because of

“mistake, inadvertence, surprise, or excusable neglect.” Excusable neglect includes a

failure to comply with a filing deadline due to negligence, so long as there is a showing of

good faith and a reasonable basis for failing to comply with the rules. Noah v. Bond Cold

Storage, 408 F.3d 1043, 1045 (8th Cir. 2005). Rule 60(b) “provides for extraordinary relief

which may be granted only upon an adequate showing of exceptional circumstances.”

Jones v. Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008) (quotation omitted).

        Irrespective of the reasons for Dressen’s failure to comply with the filing deadlines

for Defendant’s motion to dismiss, the Court dismissed the case because it found that




3 The present Motions are not styled as Rule 60 motions for relief from judgment, but given the
procedural posture, the Court will treat the Motions as encompassing a Rule 60 rationale. See
Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004) (stating that if a pro se litigant alleges a discernible
claim, the court should construe it within the proper framework).

                                                   -3-
Dressen failed to state a claim, not because Dressen missed his response deadline.

Specifically, the Court dismissed Dressen’s § 1983 claims as a matter of law because a

private citizen does not have a right under either the Fourth Amendment or Fourteenth

Amendment Due Process Clause to ensure that public officials investigate crimes

committed by another against him. See Dressen, 2021 WL 1313324, at *3–4. Therefore,

even if Dressen’s failure to file a response were excusable or demonstrated exceptional

circumstances, relief from judgment would not be warranted. Moreover, based on the

Court’s review of the allegations and the record, it finds that appointing counsel would

not overcome these legal deficiencies. As such, the Court will deny Dressen’s Motion to

Appoint Counsel and his Motion to Stay, as there is no need to vacate or delay

enforcement of the Judgment.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiff’s Motion to Stay Proceedings [Docket No. 36] and Motion

to Appoint Counsel [Docket No. 45] are DENIED.




      DATED: June 2, 2021                        _____                    _____
      at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                          -4-
